DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 4/13/2022. Claims 1, 3-6 and 9-11 have been amended. No claims have been canceled. No claims have been added. An office action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A transfer unit configured to receive in claims 1, and 3-5;
The layer splitter configured to receive in claims 1-5; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “A transfer unit configured to receive” in claims 1, and 3-5 and “The layer splitter configured to receive” in claims 1-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhi US 2016/0219017 (hereinafter Kolhi), in view of Zhang US 10,911,532 (hereinafter Zhang) and LIN et al. US 2020/0374264 (hereinafter LIN).

Regarding claim 1, Kohli teaches a data transceiver device, comprising: 
a radio unit (small cell radio 110-112 of Kohli Figure 1) assigned with a unique port number for uniquely identifying the radio unit and a layer splitter (small cell radio and backhaul for the small cell) connected to the radio unit;
a transfer unit (gateway of Figures 1-2 and NAPT-2 of Figure 6 ) configured to transmit an inbound packet (received packet) to the layer splitter (backhaul for the small cell shown in Figures 1-2 and 6 ¶4, wherein the backhaul may comprise another NAPT, shown as the NAPT-1 of Figure 6) identified by the unique port number (port number of the small cell within the packet ¶39-¶40 and ¶42-¶43 and ¶46-¶51) , the inbound packet includes the unique port number as an internal port number is received (when the received packet is processed and comprises an internal destination port number for the small cell that is an internal port number then the gateway with the help for the NAPT functions to transfer the inbound packet accordingly to the back haul of the small cell.  Thus is it shown that the inbound packet is processed using the NAPT mapping to forward the packet based on the mapping between the unique external port to internal port association); and 
the layer splitter configured to receive the adjusted inbound packet from the transfer unit, to re-adjust the inbound packet, and to transmit the re-adjusted inbound packet to the radio unit corresponding to the unique port number (interpreted as comprising the back haul of Figure 1 which is interpreted as also comprising the NAPT-1 for the small cell and translation portion of the gateway is configured to receive the inbound packet from the NAPT-2, which in Figure 6 is shown to process communications by translating address information to produce an adjusted inbound packet, wherein the NAPT-1 then further performs address translation of its own as a means of re-adjusting the inbound packet prior to transferring the re-adjusted inbound packet to the small cell radio unit corresponding to the port number when the inbound packet/communication is received through the NAPT gateway)[Kohli, ¶42-¶43 and ¶46-¶47].
While the unique attribute of the port is not explicitly described in Kohli (but could be inferred from the NAPT gateway's port forwarding table), which describes the process of utilizing a NAPT gateway to perform translations on incoming and outgoing communications;
It is clearly expressed Zhang which teaches wherein the router/gateway for performing NAPT translations on incoming and outgoing communications between the internal/local network (referred to as the small cell back haul in Kohli) and the external network (referred to as the operator network in Kohli), whereby the received communications/packet is addressed with the unique port number for reaching the destination in the internal/local network which is translated by the NAPT router/gateway for forwarding into the internal local network/(back haul of Kohli) to reach the destination [Zhang, Figure 1, Col. 4, Lines 40-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kohli, indicating a NAPT cellular system for relaying data communications between using internal and external port addressing, with the teachings of Zhang, indicating that the port number of the addressing may be unique. The resulting benefit of the combination would been the ability to coordinate access to a particular destination using port forwarding and translation techniques to overcome shortcomings found in limited allocated addressing schemes such as IPv4, while it is noted that the NAPT-1 and NAPT-2 are network address translation devices which are connected in a cascading arrangement in Figure 6 of Kohli, it does not explicitly show how the adjustment of the inbound packet by NAPT-2 and re-adjustment by NAPT-1 of the adjusted inbound packet from NAPT-2 is performed. 
However, LIN teaches wherein the there is a Cascaded Network Address Translation devices (First NAT device 21 and Second NAT device 22) arrangement between a core side (Server 3) and a client side (clients 11-12) [LIN, Fig. 1]. LIN further teaches that a packet may be communicated from the core side to the client side through the cascaded NAT arrangement and as the packet traverses each NAT the packet will be adjusted (by changing the IP address of the packet) at the second NAT device 22 and readjusted (by further changing the changed IP address of the packet received from NAT device 22) at the First NAT device 21 [LIN. Fig. 1 and Fig. 2, S4-S6, ¶45-¶51]. It is noted that through the packets journey from the server to the client, the port number of the packet may be unchanged by each NAT device 21-22 and functionally serve as the internal port number such that the port that the Server 3 serves the client is the same port (the port can be configured to change but it does not have to be changed as it is an optional feature that may be enabled for enhanced security. Thus the port number used externally may also be maintained and serve as the internal port) [LIN, ¶18-¶21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kohli and Zhang, indicating the ability to transmit packets having a unique port number from the core network to a client in the radio network via the gateway and backhaul intermediary network segments comprising at least two network address translators (NAPT) arranged in cascade, with the teachings of LIN, indicating that the cascaded network address translation devices may each adjust the IP address of the packet as it traverses from an endpoint network segment to another opposite endpoint network on the client side while optionally leaving the port number of the packet unchanged. The resulting benefit of the combination would have been the ability to join network segments with reduced impact of network address collision and resolve IP network segment conflicts [LIN, Abstract]. 

Regarding claim 6, Kohli teaches a method of transmitting and receiving data, comprising: 
receiving, by a transfer unit (gateway of Figures 1-2 and 6), an inbound packet (received packet) including a unique port number (port number of the small cell within the packet in Kohli ¶39-¶40 and ¶42-¶43 and ¶46-¶51) for uniquely identifying a radio unit (small cell) and a layer splitter (backhaul for the small cell and translation portion of the gateway shown in Figures 1-2 and 6 ¶4 of Kohli) connected to the radio unit as an internal port number (the back haul for the small cell and translation portion of the gateway are connected to the small cell with the internal port number which is the port number of the small cell); 
changing, by the transfer unit (gateway of Figures 1-2 and NAPT-2 of Figure 6 of Kohli), the inbound packet to a layer splitter (backhaul for the small cell and gateway shown in Figures 1-2 and 6 ¶4, wherein the backhaul may comprise another NAPT, shown as the NAPT-1 of Figure 6) identified by the unique port number (port number of the small cell within the packet ¶39-¶40 and ¶42-¶43 and ¶46-¶51 of Kohli); and 
receiving, by the layer splitter, the adjusted inbound packet from the transfer unit, changing the adjusted inbound packet to a re-adjusted inbound packet and transmitting the re-adjusted inbound packet to a radio unit corresponding to the unique port number (when the received packet is processed and comprises an internal destination port number for the small cell that is an internal port number then the gateway with the help of the NAPT functions transfers the inbound packet accordingly to the back haul of the small cell destined for the small cell.  Thus is it shown that the inbound packet is processed using the NAPT mapping to forward the packet based on the mapping between the unique external port to internal port association.  The layer splitter configured to transfer the inbound packet to the radio unit corresponding to the unique port number when the inbound packet is received through transfer unit (the back haul of the small cell and translation portion of the gateway is configured to transfer the inbound packet to the small cell radio unit corresponding to the port number when the inbound packet/communication is received through the NAPT gateway. Additionally the back haul of Figure 1 which is interpreted as also comprising the NAPT-1 for the small cell and translation portion of the gateway is configured to receive the inbound packet from the NAPT-2, which in Figure 6 is shown to process communications by translating address information to produce an adjusted inbound packet, wherein the NAPT-1 then further performs address translation of its own as a means of re-adjusting the inbound packet prior to transferring the re-adjusted inbound packet to the small cell radio unit corresponding to the port number when the inbound packet/communication is received through the NAPT gateway)[Kohli, ¶42-¶43 and ¶46-¶47].
While the unique attribute of the port is not explicitly described in Kohli (but could be inferred from the NAPT gateway's port forwarding table), which describes the process of utilizing a NAPT gateway to perform translations on incoming and outgoing communications.
It is clearly expressed Zhang which teaches wherein the router/gateway for performing NAPT translations on incoming and outgoing communications between the internal/local network (referred to as the small cell back haul in Kohli) and the external network (referred to as the operator network in Kohli), whereby the received communications/packet is addressed with the unique port number for reaching the destination in the internal/local network which is translated by the NAPT router/gateway for forwarding into the internal local network/(back haul of Kohli) to reach the destination [Zhang, Figure 1, Col. 4, Lines 40-67].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kohli, indicating a NAPT cellular system for relaying data communications between using internal and external port addressing, with the teachings of Zhang, indicating that the port number of the addressing may be unique. The resulting benefit of the combination would been the ability to coordinate access to a particular destination using port forwarding and translation techniques to overcome shortcomings found in limited allocated addressing schemes such as IPv4, it does not explicitly show how the adjustment of the inbound packet by NAPT-2 and re-adjustment by NAPT-1 of the adjusted inbound packet from NAPT-2 is performed. 
However, LIN teaches wherein the there is a Cascaded Network Address Translation devices (First NAT device 21 and Second NAT device 22) arrangement between a core side (Server 3) and a client side (clients 11-12) [LIN, Fig. 1]. LIN further teaches that a packet may be communicated from the core side to the client side through the cascaded NAT arrangement and as the packet traverses each NAT the packet will be adjusted (by changing the IP address of the packet) at the second NAT device 22 and readjusted (by further changing the changed IP address of the packet received from NAT device 22) at the First NAT device 21 [LIN. Fig. 1 and Fig. 2, S4-S6, ¶45-¶51]. It is noted that through the packets journey from the server to the client, the port number of the packet may be unchanged by each NAT device 21-22 and functionally serve as the internal port number such that the port that the Server 3 serves the client is the same port (the port can be configured to change but it does not have to be changed as it is an optional feature that may be enabled for enhanced security. Thus the port number used externally may also be maintained and serve as the internal port) [LIN, ¶18-¶21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kohli and Zhang, indicating the ability to transmit packets having a unique port number from the core network to a client in the radio network via the gateway and backhaul intermediary network segments comprising at least two network address translators (NAPT) arranged in cascade, with the teachings of LIN, indicating that the cascaded network address translation devices may each adjust the IP address of the packet as it traverses from an endpoint network segment to another opposite endpoint network on the client side while optionally leaving the port number of the packet unchanged. The resulting benefit of the combination would have been the ability to join network segments with reduced impact of network address collision and resolve IP network segment conflicts [LIN, Abstract]. 


Regarding claim 2, Kohli, in view of Zhang and LIN teaches the data transceiver device of claim 1, wherein Kohli specifically teaches the unique port number (port 2430)  is assigned according to a cell number (10.1.XX internally wherein the XX may be a variable number 11-13) corresponding to the layer splitter (back haul and translation portion of the NAPT gateway of Figure 1), an internal port number (1423) to which the layer splitter and the radio unit are connected, and a cascade number (the port is assigned according to and for reaching the small cell corresponding to the layer splitter (see IP address for numbering corresponding to the back haul) in addition to its mapping to the internal port number to which the back haul/internal local network is addressed and a cascade number wherein the gateway routers are cascaded (See Figure 6) for the back haul/layer splitter and comprise their own IP/port numbering to reach the appropriate small cell back haul segments for the radio units/small cells which exist also in cascade (See Kohli, Figure 1) and have corresponding cascade numbers 10, 11 and 12 respectively).

Regarding claim 3, Kohli, in view of Zhang and LIN teaches the data transceiver device of claim 1, wherein Kohli specifically teaches wherein the transfer unit has a representative IP address (the gateway having a respective IP address "202.78.26.2" shown in Figure 1, also shown as the NAPT-2 Ext IP in Figure 6)  known to outside of the data transceiver device (In Kohli, it is an external IP address and is therefore known outside of the small cell, back haul and gateway), 
wherein, when receiving the inbound packet including the representative IP address as a destination IP address (202.78.26.2 in Figure 1 and NAPT-2 external IP address in Figure 6) and the unique port number as the internal port number (port 2430 for Figure 1 and external 25000 mapped as the internal port number 1423 in Figure 1 and any of 15000 and 5000 in Figure 6), the transfer unit changes the destination IP address in the inbound packet from the representative IP address to an internal IP address of the layer splitter (10.1.1.XX as shown in Figure 1 or NAPT-1 ext IP address which is internal to the NAPT-2 device (shown on the Int side of the NAPT-2) which is part of the combined NAPT gateway expressed in Figures 1 and 6 (NAPT-1 and NAPT-2) as it exists in cascade structure as shown in Figure 6))  and transmit the adjusted inbound packet to the layer splitter (to transfer the translated packet/communication received to the back haul as shown in Figures 1 and 6).

Regarding claim 4, the combination of Kohli, in view of Zhang and LIN teaches the data transceiver device of claim 3, wherein Kohli specifically teaches the radio unit (Small cell) has an internal IP address and an internal port number (10.1.10:1423 in Figure 1 and Pico IP:5000) used for actual communication with the layer splitter (back haul and translation portion of the gateway shown in Figures 1 and 6), wherein, when receiving the adjusted inbound packet from the transfer unit, the layer splitter changes the destination IP address and the internal port number in the adjusted inbound packet to the internal IP address and the internal port number (Expressed in Figure 1, when receiving the translated inbound packet from the first gateway processing, the above mentioned portion of the gateway in the rejection of claims 1-3 further act with the back haul as the layer splitter in order to change the destination IP address (current value in the packets destination IP address field 10.1.1.10) and internal port number (current value in the packets port field is 2430 (unchanged) after the execution of the functions of above claim 3) in the translated packet to the internal IP address and internal packet 10.1.1.10:1423. And with respect to the expressed structural features in Figure 6 showing the dual NAPTs, the translation is from NAPT-2 IP (destination  IP address): 15000 (internal port number) to the internal IP address (Pico IP):Internal port number (5000) of the RU/small cell (shown as Pico IP:5000), respectively, of the radio unit (small cell) corresponding to the unique port number (2430 in Kohli , Figure 1 and 25000 in Figure 6) and transmit the re- adjusted inbound packet to the radio unit (small cell).

Regarding claim 5, Kohli, in view of Zhang and LIN teaches the data transceiver device of claim 1, wherein Kohli specifically teaches when receiving an outbound packet generated by the radio unit and having an internal IP address and an internal port number used for actual communication with the layer splitter as a source IP address and a source port number, respectively, the layer splitter changes the source port number in the outbound packet to the unique port number to transmit an adjusted outbound packet to the transfer unit, wherein the transfer unit changes the source IP address in the adjusted outbound packet into a representative IP address to transmit a re-adjusted outbound packet to outside of the data transceiver device (With respect to the teachings of Kohli, this step is an obvious variation of the above claim 4 as it is the reverse of claim 4 as indicated above. Therefore, the communication/packet being sent from the small cell to the external network/Internet will be generated and translated according to Figure 1 and according to Figure 6. In Figure 1 the Small Cell utilizing source internal addressing and ports of the back haul&translation portion of the NAPT gateway/layer splitter (10.1.1.10:1423) and translates the port of the outbound packet within the layer splitter/back haul and portion of the NAPT gateway, to the unique port number 2430 and then transfers to the transfer unit/NAPT gateway which translates/adjusts the packet to having the changed source IP address of 202.78.26.2 for communication/transmission of the packet to the outside network/Internet. While in Figure 6, the Small Cell utilizing source internal addressing and ports of the back haul&NAPT-1/layer splitter (Pico IP:5000) and translates the port of the outbound packet within the layer splitter/back haul&NAPT-1 to the unique port number 25000 and then transmit to the transfer unit/NAPT-2 which translates/adjusts the packet to having the changed source IP address of NAPT-2 IP for communication/transmission of the packet to the outside network/Internet.)

Regarding claim 7, the combination of Kohli, in view of Zhang and LIN teaches the method of claim 6, wherein the unique port number is assigned according to a cell number corresponding to the layer splitter, an internal port number to which the layer splitter and the radio unit are connected, and a cascade number (See the rationale applied to the rejection of claim 2 above. Similar rationale is applied to the rejection of claim 7).

Regarding claim 8, the combination of Kohli, in view of Zhang and LIN teaches the method of claim 6, wherein the inbound packet received by the transfer unit includes a representative IP address known to an outside as a destination IP address and the unique port number as the internal port number (See the rationale applied to the rejection of claim 3 above. Similar rationale is applied to the rejection of claim 8).

Regarding claim 9, the combination of Kohli, in view of Zhang and LIN teaches the method of claim 8, wherein changing the inbound packet to the adjusted inbound packet and transmitting the adjusted inbound packet to the layer splitter comprises: changing the destination IP address in the inbound packet from the representative IP address to an internal IP address of the layer splitter; and transmitting an adjusted inbound packet to the layer splitter (See the rationale applied to the rejection of claim 3 above. Similar rationale is applied to the rejection of claim 9).
Regarding claim 10, the combination of Kohli, in view of Zhang and LIN teaches the method of claim 8, wherein changing the inbound packet to the re-adjusted inbound packet and transmitting the re-adjusted inbound packet to the radio unit comprises: changing the destination IP address and the internal port number in the adjusted inbound packet to an internal IP address and an internal port number, respectively, of the radio unit corresponding to the unique port number; and transmitting a re-adjusted inbound packet to the radio unit (See the rationale applied to the rejection of claim 4 above. Similar rationale is applied to the rejection of claim 10).

Regarding claim 11, the combination of Kohli, in view of Zhang and LIN teaches the method of claim 6, further comprising: generating, by the radio unit, an outbound packet having an internal IP address and an internal port number used for actual communication with the layer splitter as a source IP address and a source port number, respectively, and transmitting the outbound packet; changing, by the layer splitter, the source port number in the outbound packet to the unique port number and transmitting an adjusted outbound packet to the transfer unit; and changing, by the transfer unit, the source IP address in the adjusted outbound packet into a representative IP address and transmitting a re-adjusted outbound packet to an outside (See the rationale applied to the rejection of claim 5 above. Similar rationale is applied to the rejection of claim 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/               Primary Examiner, Art Unit 2467